Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 19th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    765
    492
    media_image1.png
    Greyscale

Claims 1-4 and 6- 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2017/0176649).
Regarding claim 1, Chang discloses an optical lens (Figs. 1A and 1B, 100), comprising: an optical portion located at a central position (as shown in Fig. 1B) and configured for optical imaging ([0023], “imaging lens”); and 
an abutting portion surrounding the optical portion (as shown in Fig. 1B) and configured to abut against other optical components (as shown in Fig. 1A), 
wherein a surface of the abutting portion is provided with a roughened area ([0032], “rough surface 134”) and a blackened area ([0029], “light absorbing coating 162 of the coating area 132 … made of a black resin”).
Regarding claim 2, Chang further discloses wherein the blackened area does not overlap the roughened area (Fig 1A, [0031], “isolation area 142 can be a smooth surface”, [0033], “the light blocking sheet 1202 can be at least abutted with the isolation area 142”, examiner interprets 142 blackened by 1202)
Regarding claim 3, Chang further discloses wherein the abutting portion comprises a connecting portion connected to the optical portion (121) and an engaging portion extending from the connecting portion in a direction facing away from an optical axis and configured to be engaged with the other optical components (142), the roughened area is disposed on a surface of the connecting portion facing towards an object side ([0040], “rough surface 133”), and the blackened area is disposed on a surface of the engaging portion facing towards the object side ([0033], “the light blocking sheet 1202 can be at least abutted with the isolation area 142 … abutted with the object-side surface 101”, examiner interprets 142 blackened by 1202).
Regarding claim 4, Chang further discloses wherein the blackened area at least partially overlaps the roughened area ([0030], “rough surface 134 coated with the light absorbing coating 162”).
	Regarding claim 6, Chang further discloses wherein the abutting portion comprises a connecting portion connected to the optical portion (121), and an engaging portion extending from the connecting portion in a direction facing away from an optical axis and configured to be engaged with the other optical components (151), the connecting portion comprises an object side surface close to an object side (131) and an image side surface close to an image side (132), the roughened area is disposed on the object side surface ([0040], “rough surface 133”) and the image side surface ([0032], “rough surface 134”), and the blackened area covers the roughened 
	Regarding claim 7, Chang further discloses wherein the object side surface is recessed towards the image side surface to form a first groove ([0040], “annular groove structure 135”), the image side surface is recessed towards the object side surface to form a second groove ([0030], “annular groove structure 136”), and the roughened area is disposed on surfaces of the first groove and the second groove (as shown in Fig. 1B, 161 disposed on 135 and 162 disposed on 136).
	Regarding claim 8, Chang further discloses wherein the blackened area is one of a coated blackened area, a sprayed blackened area, and an adhesive-dispensed blackened area (([0029], “light absorbing coating 162 of the coating area 132 … made of a black resin”).
	Regarding claim 9, Chang further discloses a lens module (1000), comprising: a lens barrel ([0027], “imaging lens module 1000 including … a barrel”); and the optical lens received in the lens barrel ([0027], “imaging lens module 1000 including the plastic lens element 100 can be disposed in a barrel”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image2.png
    382
    536
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2017/0176649) in view of Ochi (US 2018/0341046).
	Regarding claim 5, Chang discloses as is set forth in claim 4 rejection above and further discloses wherein the abutting portion comprises an object side surface close to an object side (151), an image side surface close to an image side, and a connecting surface connecting the object side surface with the image side surface (103). 
	Chang does not specifically disclose the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface.
	However Ochi, in the same field of endeavor, teaches the roughened area is disposed on the object side surface and the connecting surface ([0033], “edge surfaces a, b, d and e … optically non-effective surfaces … have some irregularities (roughness, graininess) rather than being flat and smooth”), and the blackened area covers a part of the roughened area on the connecting surface (Fig. 1, 2, [0045], “light-shielding coating film 2 … one or more black pigments … are used”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.Y.L./Examiner, Art Unit 2872   

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872